Title: General Orders, 3 November 1779
From: Washington, George
To: 


        
          Head-Quarters Moores House [West Point]Wednesday Novr 3rd [1779]
          Parole Frybourg—  C. Signs Savoy. Tunbridge—
        
        At the General Court Martial whereof Colo. Starr was President—Moses Carson formerly a Captain in the Continental

Army was tried for “Deserting to the enemy and carrying off a number of men with him in the year 1777.” found guilty of the 1st part of the charge and sentenced to be drumed thro’ the army, in the vicinity of West-Point, with a halter round his neck and a label pinned on his breast and back setting forth as follows—“Moses Carson late a Captain in the American Army this I suffer for deserting to the enemy of the United States of North America” and that he be confined during the present war between Great-Britain and America.
        The Commander in Chief confirms the sentence & orders it to be carried into execution—He is to be drumed thro’ camp tomorrow morning at guard mounting.
      